DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6, 7, and 10 objected to because of the following informalities:  
Claim 1, Lines 8-9: “in response to detecting an error” should be “in response to detecting an error in the data stored in the non-volatile memory” in reference to “detect errors in the data stored in the non-volatile memory” in Claim 1, Lines 6-7.  
Claim 2, Line 7: “in response to detecting an error” should be “in response to detecting [[an]] the error” in reference to the suggested amendment of claim 1.  
Claim 6, Lines 10-11: “in response to detecting an error” should be “in response to detecting an error in the data stored in the non-volatile memory” in reference to “detect errors in the data stored in the non-volatile memory” in Claim 6, Lines 8-9.  
Claim 7, Line 1: “in response to detecting an error” should be “in response to detecting [[an]] the error” in reference to the suggested amendment of claim 6.  
Claim 10, Lines 3-4: “in response to detecting an error has not been” should be “in response to detecting [[an]] the error has not been” in reference to the suggested amendment of claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0359395 (“Ellis”).
	
	Regarding claim 1, Ellis teaches
	A memory device comprising: (Fig. 1, ¶ 0017: device 102)
a non-volatile memory to store data; (Fig. 1, ¶ 0021: circuit 96 is nonvolatile memory)
an execution trace buffer; (Fig. 3, ¶ 0040: block 202a is a first-in-first-out queue)
and a media controller to (Fig. 1, ¶ 0018: circuit 100. Figs. 4A-4C, ¶ 0049: circuit 100 implements the method 240) 
receive data-modifying commands (Fig. 4A, ¶ 0050: write request for a quantum burst), 
add the data- modifying commands to the execution trace buffer (Fig. 4C, ¶ 0051: write with verify request is entered into queue 202a and the quantum burst is encoded), 
execute the data-modifying commands to modify the data stored in the non-volatile memory (Fig. 4C, ¶ 0052: the quantum burst is written to circuit 96 and buffered in buffer 208), 
detect errors in the data stored in the non-volatile memory (Fig. 4C, ¶¶ 0055, 0056: read the quantum burst from circuit 96 and compare with the quantum burst buffered in buffer 208), 
and repeat execution of data- modifying commands from the execution trace buffer in response to detecting an error. (Fig. 4C, ¶ 0056: replay the write request for the quantum burst if the comparison fails)

Regarding claim 2, Ellis further teaches
each data-modifying command comprises a datum and an address range of the non-volatile memory where the datum is to be stored, (¶ 0050: for a write request for a quantum burst of data, the logical address of the write request is converted to a first physical address. ¶¶ 0037, 0038, Table 1: the logical address and the quantum burst size are used to determine an address range to write the quantum burst starting from the first physical address) 
and wherein the media controller detects errors in the data stored in the non- volatile memory within a data address range (Fig. 4C, ¶¶ 0053, 0055: read the quantum burst (from the quantum burst’s associated address range) from circuit 96 and , and repeats execution of the data- modifying commands from the execution trace buffer that correspond to the data address range in response to detecting an error. (Fig. 4C, ¶ 0056: replay the write request for the quantum burst (in the quantum burst’s associated address range) if the comparison fails).

Regarding claim 3, Ellis further teaches
the media controller detects errors via at least one of cyclic redundancy checks, parity bits, and checksums. (¶ 0042: encoding includes cyclical redundancy check values)

Regarding claim 11, Ellis teaches
A method comprising: 
receiving data-modifying commands at a non-volatile memory device; (Fig. 4A/4C, ¶¶ 0050, 0051: write request for a quantum burst to circuit 96. Fig. 1, ¶ 0021: circuit 96 is nonvolatile memory)
adding the data-modifying commands to an execution trace buffer of the non-volatile memory device; (Fig. 4C, ¶ 0051: write with verify request is entered into queue 202a and the quantum burst is encoded),
executing the data-modifying commands to modify data stored in the non-volatile memory device; (Fig. 4C, ¶ 0052: the quantum burst is written to circuit 96 and buffered in buffer 208)
detecting errors in the data stored in the non-volatile memory device; (Fig. 4C, ¶¶ 0053, 0055: read the quantum burst from circuit 96 and compare with the quantum burst buffered in buffer 208),
and correcting detected errors by replaying data-modifying commands from the execution trace buffer. (Fig. 4C, ¶ 0056: replay the write request for the quantum burst if the comparison fails. Fig. 4B/4C, ¶ 0058: perform write verification (¶ 0056: which can be successful in comparing the data protection information)).

Regarding claim 12, Ellis further teaches
detecting errors comprises performing a self-check after the execution of each data-modifying command. (¶ 0056: write with verify for each quantum burst)

Regarding claim 13, Ellis further teaches
detecting errors comprises performing a self-check after the execution of a predetermined number of data-modifying commands. (¶ 0056: write with verify for each (predetermined number of 1) quantum burst)


returning a failure notification in response to detecting an uncorrectable error. (Fig. 4A/4B, ¶ 0057: if a write retry count has expired, an error message is sent). A write retry count expiring would indicate that the error could not be corrected by the write retries. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0359395 (“Ellis”) in view of US Patent Application Publication No. 2018/0260136 (“Huo”).

Regarding claim 4, Ellis does not teach the limitations. 
Huo teaches
the execution trace buffer comprises a circular log queue to persistently store the data-modifying commands. (¶ 0042: persistent memory buffers writes in a circular buffer).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0359395 (“Ellis”) in view of Non-Patent Literature NVDIMM-N Cookbook (“Chang”).

Regarding claim 5, Ellis does not teach the limitations.
Chang teaches
the memory device is a non- volatile dual in-line memory module (NVDIMM). (Pg. 39: NVDIMM used for persistent storage).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize Chang’s NVDIMM for Ellis’s nonvolatile memory because NVDIMM accelerates applications by providing DRAM class latency and throughput for persistent data (Chang, Pg. 39). 

Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0359395 (“Ellis”) in view of US Patent No. 8,365,015 on the IDS dated 10/29/2019 (“Yu”).

	Regarding claim 6, Ellis teaches
A memory device comprising: (Fig. 1, ¶ 0017: device 102)
a non-volatile memory to store data; (Fig. 1, ¶ 0021: circuit 96 is nonvolatile memory)
a first execution trace buffer; (Fig. 3, ¶ 0040: block 202a is a first-in-first-out queue)
a second execution trace buffer; (Fig. 3, ¶ 0040: block 202b is a first-in-first-out queue)
and a media controller to (Fig. 1, ¶ 0018: circuit 100. Figs. 4A-4C, ¶ 0049: circuit 100 implements the method 240)
receive data-modifying commands, (Fig. 4A, ¶ 0050: write request for a quantum burst)
add the data-modifying commands to the first execution trace buffer…,  (Fig. 4C, ¶ 0051: write with verify request is entered into queue 202a and the quantum burst is encoded)
execute the data-modifying commands to modify the data stored in the non-volatile memory, (Fig. 4C, ¶ 0052: the quantum burst is written to circuit 96 and buffered in buffer 208)
detect errors in the data stored in the non-volatile memory, (Fig. 4C, ¶¶ 0053, 0055: read the quantum burst from circuit 96 and compare with the quantum burst buffered in buffer 208)
and repeat execution of data-modifying commands from the first execution trace buffer…in response to detecting an error. (Fig. 4C, ¶ 0056: replay the write request for the quantum burst if the comparison fails)
Ellis does not teach the second execution trace buffer storing the data-modifying commands that are also stored in the first execution buffer. 
Yu teaches
	A memory device comprising: (Fig. 2, Col. 3, Lines 37-55: memory system 200)
a…memory to store data; (Fig. 2, Col. 3, Lines 37-55: memory modules 202)
a first execution trace buffer; (Fig. 2, Col. 3, Lines: 56-67: replay buffer 222)
a second execution trace buffer; (Fig. 2, Col. 3, Lines: 56-67: input buffer 221)
and a media controller to receive data-modifying commands, add the data- modifying commands to the first execution trace buffer and the second execution trace buffer, execute the data-modifying commands to modify the data stored in the…memory (Fig. 2, Col. 3, Line 56—Col. 4, Line 2: memory controller 215 receives , detect errors in the data stored in the…memory, and repeat execution of data-modifying commands from the first execution trace buffer or the second execution trace buffer in response to detecting an error. (Fig. 2, Col. 4, Lines 5-11, 21-35: error detector 230 detects an error in data read from memory modules 202, and replays instructions from replay buffer 222 to correct the error) 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ellis’s memory replay system with Yu’s memory replay system because they are both trying to ensure the integrity of data in memory (Ellis, ¶ 0015; Yu, Col. 1, BACKGROUND OF THE INVENTION).
	
	Regarding claim 7, Ellis further teaches
	in response to detecting an error in the data stored in the non-volatile memory, the media controller inspects the first execution trace buffer for errors, and repeats execution of data-modifying commands from the first execution trace butter in response to detecting no errors in the first execution trace buffer. (Fig. 4A/4C, ¶ 0058: if write replay is active, the logical address of the replay request queued in block 202a is reconverted into a first physical address and compared with the original first physical address. If the comparison shows no error, the replay is initiated).

	Regarding claim 14, Ellis does not teach the limitations. 
	Yu further teaches
	correcting detected errors comprises traversing the execution trace buffer and selecting all data-modifying commands corresponding to a detected error and replaying the selected data-modifying commands. (Fig. 3, Col. 4, Line 60—Col. 5, Line 11: when an error is detected after the instruction stored in 312_4, the instructions stored in the replay buffer are replayed starting from the instruction stored in 312_1. No further error is detected after execution).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ellis’s memory replay system with Yu’s memory replay system because they are both trying to ensure the integrity of data in memory (Ellis, ¶ 0015; Yu, Col. 1, BACKGROUND OF THE INVENTION).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0359395 (“Ellis”) in view of US Patent No. 8,365,015 on the IDS dated 10/29/2019 (“Yu”), in further view of US Patent No. 5,909,334 (“Barr”).

	Regarding claim 10, Ellis further teaches
the media controller repeats execution of data-modifying commands from the first execution trace buffer or the second execution trace buffer a predetermined number of times in response to detecting an error has not been corrected by the repeated execution… (Fig. 4A/4C, ¶ 0058: repeat write replay from queue 202a until a terminal count is reached or the write verification is successful).
	Ellis does not explicitly teach marking the error as uncorrectable after a predetermined number of unsuccessful repeated executions. 
	Yu does not teach the limitations.
	Barr teaches
	the media controller (Col. 8, Lines 33-37: Figs. 4-7 implemented by microprocessor 40 of controller 12 (Fig. 2, Col. 4, Lines 32-51: controls read, write, and verify operations)) repeats execution of data-modifying commands from the first execution trace buffer or the second execution trace buffer a predetermined number of times in response to detecting an error has not been corrected by the repeated execution (Fig. 4/5, Col. 8, Lines 38-45, Col. 9, Lines 40-49: buffers hold write data until verified. Fig. 5, Col. 9, Lines 50-65: after a verify error, attempt re-writes as long as the re-write limit has not been reached) prior to marking the error as uncorrectable. (Col. 10, Lines 19-25: if the re-write limit is reached, enter fault routine 460. Fig. 7, Col. 11, Lines 7-18: Write Fault status is set, informing the Host of an unrecoverable error).
.

Allowable Subject Matter
Claims 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 8. 

	The closest prior art to claim 8 is US Patent Application Publication No. 2014/0359395 (“Ellis”) in view of US Patent No. 8,365,015 on the IDS dated 10/29/2019 (“Yu”). Ellis teaches inspecting the second execution trace buffer for errors (¶ 0053), but the second execution trace buffer holds read requests for the just-written quantum burst, rather than storing write requests of the first execution trace buffer. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent No. 6,854,071: after a write-verify error, relocate the storage block, and reattempt the write-verify.
US Patent No. 10,901,868: writes to NAND are buffered in circular buffers for replay.
	US Patent Application Publication No. 2018/0018221: memory command replay after a command error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113